In The
                     Court of Appeals
       Sixth Appellate District of Texas at Texarkana

                 ______________________________

                       No. 06-08-00021-CV
                 ______________________________


GLORIA H. REED, INDIVIDUALLY AND AS INDEPENDENT EXECUTRIX
 OF THE ESTATE OF HERMON E. REED, SR., ELBERT REED, HERMON
  REED, JR., CHARLES REED, JR., AND YOLANDA REED, Appellants

                                 V.

GARY REED, NORVELL REED, AND EARLY DAN REED, JR., Appellees



           On Appeal from the 102nd Judicial District Court
                      Red River County, Texas
                      Trial Court No. CV01218




             Before Morriss, C.J., Carter and Moseley, JJ.
            Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Appellants have filed with this Court a motion to dismiss their pending appeal in this matter.

They represent to this Court that the parties have reached a full and final settlement. In such a case,

no real controversy exists, and in the absence of a controversy, the appeal is moot.

       We grant the motion and dismiss this appeal.



                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:        August 6, 2008
Date Decided:          August 7, 2008




                                                  2